Exhibit 3.1 CERTIFICATE OF RETIREMENT OF CLASS B COMMON STOCK OF ARDEN GROUP, INC. (Pursuant to Section 243 of the General Corporation Law of the State of Delaware) Arden Group, Inc., a corporation organized and existing under the General Corporation Law of the State of Delaware, certifies as follows: FIRST:Article FOURTH of the corporation’s Restated Certificate of Incorporation, as amended by a Certificate of Amendment filed June 17, 1998, authorizes the issuance of one million five hundred thousand (1,500,000) shares of Class B Common Stock, par value $0.25 per share (the “Class B Stock”). SECOND:On March 15, 2012, the board of directors of the corporation by resolution, retired one million three hundred seventy thousand seven hundred thirty eight (1,370,738) shares of Class B Stock. THIRD:Paragraph (b) of Section 4 of Article FOURTH of the corporation’s Restated Certificate of Incorporation prohibits the reissuance of such shares of Class B Stock. FOURTH: Pursuant to the provisions of Section 243 of the General Corporation Law of Delaware, the authorized number of shares of the Class B Stock is hereby reduced from one million five hundred thousand (1,500,000) shares of Class B Stock to one hundred twenty-nine thousand two hundred sixty two (129,262) shares of Class B Stock. IN WITNESS WHEREOF, Arden Group, Inc. has caused this certificate to be signed by its duly authorized officer this 23rd day of August, 2012. By: /s/BERNARD BRISKIN Name:Bernard Briskin Chairman of the Board of Directors President, and Chief Executive Officer
